                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


MATTHEW WAYNE ROBINSON                                                                  PLAINTIFF

 V.                                    CIVIL NO. 6:18-cv-06119

 JAIL ADMINISTRATOR SARAH HANEY
 and SHERIFF CHARLIE CALDWELL                                                      DEFENDANTS


                                             ORDER

       The Court has received a report and recommendation (ECF No. 28) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and

in forma pauperis. Upon review, the Magistrate recommended that Plaintiff’s case be dismissed

without prejudice for failure to comply with the Court’s Local Rules and Orders and failure to

prosecute the case.

       The Court has conducted a de novo review of those portions of the report and

recommendation to which Plaintiff has objected. 28 U.S.C. 636(b)(1). Since the Report and

Recommendation was filed on July 2, 2019, Plaintiff has filed two pleadings with the Court and

each of them has been late: (1) Plaintiff’s Objection to Defendants’ discovery requests and request

for extension of time to respond (ECF No. 29) was filed twenty-four (24) days late; and (2)

Plaintiff’s Objection to the Report and Recommendation (ECF No. 31) was filed 6 days after

expiration of the deadline to file timely objections. In addition, the Court has reviewed the docket

entries for this case and notes that since June 10, 2019 (the date on which Defendants filed the

motion to compel), no mail sent to Plaintiff by the Clerk’s office has been returned as

undeliverable. Plaintiff’s objections offer neither law nor fact requiring departure from the

Magistrate’s findings. The report and recommendation is proper, contains no clear error, and is

                                                  1
ADOPTED IN ITS ENTIRETY.

      IT IS THEREFORE ORDERED Defendants’ Motion to Dismiss (ECF No. 26) should be

and hereby is GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of Time to Respond

(ECF No. 29) and Motion to Appoint Counsel (ECF No. 32) should be and hereby are DENIED;

      IT IS FURTHER ORDERED that the case should be and hereby is DISMISSED

WITHOUT PREJUDICE; and

      IT IS FURTHER ORDERED that Defendants’ First Motion to Stay (ECF No. 33) is

DENIED as moot.

       SO ORDERED this 5th day of August 2019.

                                                      /s/Robert T. Dawson
                                                      ROBERT T. DAWSON
                                                      SENIOR U.S. DISTRICT JUDGE




                                           2
